Opinion filed September 30, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00204-CV
                                        __________

                           BRENDA HOISAGER, Appellant

                                                V.

                     HOWARD MILLER COMPANY, Appellee


                          On Appeal from the County Court at Law

                                    Midland County, Texas

                                 Trial Court Cause No. CC13655


                            MEMORANDUM OPINION
       The trial court signed the final judgment on April 9, 2010. Brenda Hoisager filed a
motion for new trial on May 12, 2010, thirty-three days after the date the judgment was signed.
She filed her first notice of appeal on July 6, 2010, eighty-eight days after the judgment was
signed. We dismiss the appeal.
       TEX. R. CIV. P. 329b provides that a motion for new trial must be filed within thirty days
from the date the judgment is signed. Hoisager’s motion for new trial was not timely filed.
Moreover, the certificate of service attached to her motion for new trial indicates that the motion
was forwarded to opposing counsel on the same day it was filed. Therefore, the provisions of
TEX. R. APP. P. 9.2(b) do not apply.
        Absent a timely motion for new trial, the notice of appeal must be filed within thirty days
of the date the judgment is signed. TEX. R. APP. P. 26.1. Hoisager’s notice of appeal was not
timely filed, and she did not comply with the requirements of TEX. R. APP. P. 26.3 to extend the
filing date.
        On August 19, 2010, the clerk of this court wrote the parties advising them that both the
motion for new trial and the notice of appeal appeared to be untimely. The clerk further
requested that Hoisager reply by September 3, 2010, establishing grounds for continuing the
appeal and addressing whether the motion for new trial was timely mailed. There has been no
response to our August 19 letter.
        Hoisager has failed to properly perfect an appeal. Therefore, the appeal is dismissed for
want of jurisdiction.




                                                             PER CURIAM


September 30, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2